Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: As applicants have pointed out, Choi, the closest prior art requires significant picking and choosing to arrive at applicants’ combination of features. However, in addition the Office points out that Chois’ disclosure is ambiguous as to whether weight or number average particle sizes are intended (or even another expression of particle size) and implies that the upper limit of latex particle size is 5,000, not 3500 angstoms at paragraph 32. Also, contrary to applicants statement that “acrylonitrile” appears in paragraph 35, the closest Choi comes to the term “acrylonitrile” in the intermediate layer is the disclosure of “acronitrile (sic)” and even acrylonitrile is not an aromatic vinyl derivative as the term is used in the art as applicants point out. For the combination of these reasons, there is insufficient motivation to arrive at applicants’ invention base on Choi as the reference requires picking and choosing from various disclosures and making assumptions regarding ambiguous disclosures. No unexpected results are needed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the specification—
At paragraph 15 change “Fig. 1” to – The Figure --.
In the Drawing—

Authorization for this examiner’s amendment was given in an interview with Kevin Raudebaugh on 12-15-21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JCM
12-15-21
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765